Case: 21-60409     Document: 00516348963         Page: 1     Date Filed: 06/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          June 8, 2022
                                  No. 21-60409                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Alimou Kaba,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             Agency No. A213 455 913


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Alimou Kaba, a native and citizen of Guinea, petitions for review of
   the Board of Immigration Appeals’s (BIA) decision dismissing his appeal
   from the Immigration Judge’s (IJ) order denying asylum, withholding of
   removal, and Convention Against Torture (CAT) relief. Because Kaba failed


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60409        Document: 00516348963         Page: 2   Date Filed: 06/08/2022




                                    No. 21-60409


   to exhaust before the BIA his challenge to the denial of CAT relief, we lack
   jurisdiction to consider it. See Roy v. Ashcroft, 389 F.3d 132, 137 (5th Cir.
   2004). Kaba does not challenge in this court the denial of his motion to
   remand based upon a new translation of his girlfriend’s statement and has
   therefore abandoned the issue. See Soadjede v. Ashcroft, 324 F.3d 830, 833
   (5th Cir. 2003).
           We consider Kaba’s arguments challenging the BIA’s adverse
   credibility determination and its denials of asylum and withholding of
   removal under the substantial evidence standard. See Arulnanthy v. Garland,
   17 F.4th 586, 593 (5th Cir.2021); Zhang v. Gonzales, 432 F.3d 339, 344 (5th
   Cir. 2005). We review the decision of the BIA and consider the IJ’s decision
   only insofar as it influenced the BIA. See Singh v. Sessions, 880 F.3d 220, 224
   (5th Cir. 2018).
           The BIA’s credibility determination, based upon discrepancies
   between Kaba’s testimony and his girlfriend’s statement, is supported by
   “specific and cogent reasons derived from the record,” and Kaba fails to
   show that, under the totality of the circumstances, a “reasonable adjudicator
   would be compelled to conclude to the contrary.” Arulnanthy, 17 F.4th at
   593 (internal quotation marks and citations omitted). The adverse credibility
   determination sufficiently supports the denial of asylum. See id. at 595-97.
   Because Kaba is not entitled to asylum, his arguments that he was entitled to
   withholding of removal necessarily fail. See Dayo v. Holder, 687 F.3d 653,
   658-59 (5th Cir. 2012). We do not reach the BIA’s additional determination,
   which Kaba does not meaningfully challenge, that there is no pattern or
   practice of persecuting Christians in Guinea. See INS v. Bagamasbad, 429
   U.S. 24, 25 (1976); Soadjede, 324 F.3d at 833.
           The petition for review is DENIED in part and DISMISSED in
   part.




                                         2